DETAILED ACTION

Applicant’s amendment and response received on 9/16/21 has been entered. Claims 1-5, 7-28, and 33-35 remain pending in this application. Please note that the previously applied election of species requirement for species of cells, where the applicant elected “iPSC”,  is withdrawn. 
Claims 5, 7-9, 11-12, and 34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/21. 
Claims 1-4, 10, 13-28, 33, and 35 are therefore currently under examination based on the elected species of “CD38 knockout” as the species of additional genetic modifications to the cell. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement
 
The information disclosure statement (IDS) submitted on 9/16/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.  

Claim Rejections - 35 USC § 112


The rejection of claims 2, 15, 21, and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite related to use of the term “optionally”, is withdrawn in view of applicant’s amendments to the claims and arguments. 

Claim Rejections - 35 USC § 103


The rejection of previously pending claims 1-4, 13-17, 23-28, 33, and 35 under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0155717 (June 7, 2018), hereafter referred to as Valamehr et al., in view of U.S. Patent Application Publication 2018/0085400 (March 29, 2018), hereafter referred to as Sentman et al., WO 2014/140904 A2 (2014), hereafter referred to as Cheney, and Wang et al. (2018) Clin. Cancer Res., VOL. 24(16), 4006-4017, is withdrawn in view of applicant’s amendments to the claims which now recite specific light and heavy chain CDR1, 2, and 3 sequences. 

Applicant’s amendments to the claims have necessitated the following new grounds of rejection set forth below.

Claims 1-4, 10, 13-28, 33, and 35 are newly rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0155717 (June 7, 2018), hereafter referred to as Valamehr et al., in view of U.S. Patent Application Publication 2018/0085400 (March 29, 2018), hereafter referred to as Sentman et al., WO 2014/140904 A2 (2014), hereafter referred to as Cheney , WO 2018/217688 (November 29, 2018), hereafter referred to as Ferrari de Andrade et al., with an effective filing date of May 22, 2017, and Wang et al. (2018) Clin. Cancer Res., Vol. 24(16), 4006-4017.
Valamehr et al. teaches methods of genome engineering iPSCs, including human iPSCs to comprise one or more genetic modifications at selected genomic sites, where the genetic modifications include the introduction of one or more exogenous polynucleotide of interest operably linked to promoter (Valamehr et al., paragraph 5-11). In particular, Valamehr et al. teaches iPSCs whose genome comprises an exogenous polynucleotide encoding at least one chimeric antigen receptor (CAR) which has been inserted into the constant region of the TCR TRAC locus and wherein the endogenous TCR locus is knocked out (Valamehr et al., paragraphs 22, 331-336, and claims 24-27). Valamehr et al. teaches that the CAR expressing iPSCs can contain further genomic modifications including deletion of genes or insertion of genes in order to increase resistance to immune detection and improve immune effector ability (Valamehr et al., paragraphs 28, 223-224, 323, 330-331). Valamehr et al. also teaches pharmaceutical compositions comprising the genome modified iPSCs or their NK cell derivatives for use in adoptive cell therapy of autoimmune disorders, hematological malignancies such as leukemias, solid tumors, or virus infection (Valamehr et al., paragraphs 44-45, and 226-227). In addition, Valamehr et al. teaches that the one or more exogenous gene(s) can be introduced into a safe harbor locus such as the AAVS1, CCR5, ROSA26, collagen, HTRP, H11, B2M GADPH, TCR, or RUNX1 loci (Valamehr et al., paragraph 8). Valamehr et al. further teaches differentiating the CAR-iPSCs into various hematopoietic cell types including CD34+ hematopoietic cells and effector cells such as NK cells and T cells (Valamehr et al., paragraphs 192 and  336). 
While Valamehr et al. teaches to genetically modify iPSCs to express a CAR, Valamehr et al. does not teach that the CAR is an anti-MICA/B CAR. Sentman et al. supplements Valamehr et al. by teaching CAR whose extracellular binding domain is an scFV are derived from an anti-MICA or anti-MICB antibody, or from an antibody that binds both MICA and MICB, i.e. MICA/B (Sentman et al., paragraphs 6-9, 20-21, and 48). Sentman et al. further teaches cells expressing the anti-MIC CAR and the treatment of various diseases including cancer comprising administering the cells expressing the anti-MICA/B CAR in combination with a second therapeutic agent, such as a cytotoxic agent, an anti-angiogenic agent, or a CHOP chemotherapeutic regimen (Sentman et al., paragraphs 179-180). Cheney et al. further supplements Valamehr et al. and Sentman et al. by teaching anti-MICA/B antibodies which binds to the alpha-3 domain of MICA/B, including scFV antibodies (Cheney et al., paragraphs 9, 18, 77, and 242). Cheney et al. teaches that the antibodies are useful for treating various diseases include cancer (Cheney et al., paragraphs 21-23). Cheney et al. also teaches that the anti-MICA/B antibody can be combined with other therapeutic agents including daratumumab (Cheney et al., paragraph 298). While both Sentman et al. and Cheney et al. teaches anti-MICA/B antibodies, and in the case of Cheney et al. anti-MICA/B antibodies which bind to the alpha-3 domain of MICA/B, neither reference teaches an anti-MICA/B antibody with the specific light and heavy chain CDR 1, 2, and 3 sequences which are now recited in the instant claims. Ferrari de Andrade et al. supplements Valamehr et al., Sentman et al., and Cheney et al. by teaching an anti-MICA/B antibody, 7C6, which has a light chain sequence, SEQ ID NO:7, which is identical to instant SEQ ID NO:33, and a heavy chain sequence, SEQ ID NO:8, which is identical to instant SEQ ID NO:34 ( Ferrari de Andrade et al., SEQ ID NOS 7 and 8, see also Fig. 21 which has the CDR 1, 2, and 3 sequences highlighted). Ferrari de Andrade et al. teaches that the 7C6 antibody binds to MICA/B and specifically the alpha-3 domain, prevents MICA/B shedding from human cancer cells, stabilizes MICA/B on the surface of cancer cells, and can be used as a cancer therapeutic, alone or in combination with other therapeutic molecules such as an anti-PD-1 or anti-CTLA4 antibody, or a chemotherapeutic agent  (Ferrari de Andrade et al., pages 2, 4, 79-80, and 84-85). Ferrari de Andrade et al. further teaches the 7C6 which is an scFv (Ferrari de Andrade et al., page 4). 
Thus, in view of the specific teachings of Valamehr et al. to make and use genetically modified iPSCs encoding a CAR for treating cancer, the teachings and motivation provided by Sentman et al. to make and use genetically modified cells expressing CAR comprising an anti-MICA and/or MICB scFV, and the further teachings of Cheney et al. and Ferrari de Andrade et al. for anti-cancer therapeutic scFV which recognize the alpha-3 domain of MICA and/or MICAB, specifically the 7C6 antibody taught by Ferrari de Andrade et al.,  it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a genetically modified iPSC or derivative NK cell according to Valamehr et al. whose genome has been modified to include an inserted sequence encoding a CAR comprising an scFV specific for the alpha3 domain of MICA/B and comprising SEQ ID NOS: 33 and 34 with a reasonable expectation of success. 
In regards to deletion of CD38 in the iPSCs or derivative NK cells, while Valamehr et al., Sentman et al., and Cheney et al. do not specifically teach to make iPSCs or use iPSCs in methods of making derivative cells such as NK cells where the iPSCs express a CAR specific for anti-MICA/B  as claimed and further comprise a deletion of CD38, Valamehr et al. does teach that the genetically modified CAR iPSCs useful for generating derivative cells such as NK cells can include one or more additional genetic modifications, including deletions of genes, in order to increase resistance to immune detection and improve immune effector ability (Valamehr et al., paragraphs 28, 223-224, 323, 330-331). Cheney et al., as noted above, further teaches the therapeutic combination of an anti-MICA/B therapy and a chemotherapeutic such as daratumumab. Wang et al. supplements Valamehr et al., Sentman et al., Cheney et al., and Ferrari de Andrade et al. by teaching that treatment of multiple myeloma with daratumumab, an anti-CD38 antibody, has the unwelcome side effect of killing NK cells, including adoptively transferred NK cells (Wang et al., 4006). Wang et al., however, teaches that adoptive transfer of CD38-/low NK cells prevents their “fratricide” by daratumumab induced ADCC (Wang et al., pages 4006 and 4010-4012). Wang et al. also demonstrates that CD38 -/low NK cells exhibited increased cytotoxicity against multiple myeloma cells (Wang et al., page 4012). Therefore in view of daratumumab “fratricide” of CD38+ NK cells and the further increased cytotoxicity of CD38 negative NK on multiple myeloma, and the detailed teachings of Valamehr et al. for deleting genes in iPSCs in order to improve immune effector activity, it would have been prima facie obvious to the skilled artisan at the time of filing to further genetically modified the anti-MICA/B CAR expressing iPSCs  or derivative NK cells taught by Valamehr et al. in view of Sentman et al. and Cheney et al. to delete CD38 in order to produce derivative CD38 negative NK cells or an iPSC cell capable of generating CD38 negative NK cells with increased therapeutic potential in combination with daratumumab with a reasonable expectation of success. 
Applicant’s arguments, in so far as they apply to the new grounds of rejection have been fully considered but have not been found persuasive. The applicant argues that the references do not teach the CDR sequences now recited in the claims, that Sentman et al. does not provide a reasonable expectation of success in using any MICA/B antibody to make a MICA/B CAR, and that the presently claimed MICA/B-CAR have unexpected advantages.
	In response, the new grounds of rejection cite Ferrari de Andrade et al. for teaching a MICA/B antibody, and specifically and anti-MICA/B scFv, which comprises all six of the CDR sequences recited in applicant’s independent claims as amended. Second, the fact that Sentman et al. only exemplified a single anti-MICA/B CAR based on an scFv designated B2 does not nullify the broader teachings of Sentman et al. for the production and use of a genus of anti-MICA/B CAR. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Finally, in regards to applicant’s allegation of unexpected results, specifically unexpected properties related to iNK cells derived from iPSC comprising MICA/B car as claimed, such as enhanced cytotoxicity against resistance MICA/B tumor cell lines, and enhanced anti-tumor effects against MICA+ tumors in vivo, it is first noted that applicant is arguing limitations which are not present in the claims under examination. The claims are not drawn to iNK cells with the alleged properties argued by applicant. Further, the applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). MPEP 716.01(c) sets forth examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. Therefore, for the reasons set forth above, the rejection of record stands. 

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633